Requestor:   Michael A. Stone, Esq., Village Attorney Village of Spring Valley Sen. Gene Levy Municipal Plaza 200 North Main Street Spring Valley, New York 10977
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a village trustee may also serve as an auxiliary police officer of the village and if he or she may serve, whether any conflicts of interests will result.
You have informed us that the auxiliary police are voluntary positions entirely under the auspices of the police department of the village. Thus, here we do not have the classic incompatibility of positions where a person holds the office of village trustee and also serves as an employee of the village. In that case, the individual would serve as both the employer and the employee. 1986 Op Atty Gen (Inf) 140. One position would be subordinate to the other and incompatibility would result. In our view, the village trustee is eligible to serve as a volunteer auxiliary police officer. Cf., Town Law § 175(3).
You have informed us that the village trustees set the salaries of police officers, are responsible for disciplining police officers, and may have other police matters come before them. In our view, this trustee should recuse himself from acting on such matters. He is an auxiliary police officer under the direction of the village police department and therefore has an interest in these matters that may jeopardize his impartiality. An appearance of impropriety may result should the trustee act on the salaries and with respect to the discipline of members of the police force with whom he serves. It may be necessary for the village trustees to consider separately the police department's budget so that this village can recuse himself from that deliberation but still vote on the village budget. See Informal Opinion No. 91-21.
We conclude that a village trustee may also serve as an auxiliary police officer.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.